To a petition for rehearing—
•CHIEF JUSTICE PRYOR
delivered the response of the court.
We have again carefully considered the record in this case, and feel satisfied that, under the provisions of the will of Jacob Henry, his widow, whether acting in the capacity of guardian or otherwise, could only be made liable for so much of the profits of the land as was sufficient to support and educate her two children. Having done this, her liability terminated, and there is no reason for holding her .•surety responsible. The attention of the chancellor was not called, perhaps, to the provisions of Henry’s will in determining this question. As said in the former opinion, the use of or rent of the land has been applied as the testator ■desired, and the widow or her surety cannot be held responsible to a greater extent.
Petition overruled.